Name: Commission Regulation (EEC) No 2328/87 of 31 July 1987 amending Regulation (EEC) No 4100/86 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market for the 1987 fishery year
 Type: Regulation
 Subject Matter: food technology;  fisheries;  civil law
 Date Published: nan

 1 . 8 . 87 Official Journal of the European Communities No L 210/53 COMMISSION REGULATION (EEC) No 2328/87 of 31 July 1987 amending Regulation (EEC) No 4100/86 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market for the 1987 fishery year for certain fishery products ; whereas the level of the stan ­ dard value applicable to the species concerned must therefore be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 3879/86 (2), and in particular Article 13 (7) thereof, Whereas Article 13 of Regulation (EEC) No 3796/81 provides for the payment of financial compensation to producers ' organizations which intervene , on certain conditions , in respect of the products listed in Annex I (A) and (D) to that Regulation ; whereas the amount of such financial compensation must be reduced by standard values in the case of products intended for purposes other than human consumption ; whereas Commission Regula ­ tion (EEC) No 4100/86 (3) fixed the abovementioned stan ­ dard values for each mode of disposal for the 1987 fishing year ; Whereas for some time substantial long-term price changes have been recorded on the Community market HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 4100/86 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 July 1987 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 361 , 20 . 12 . 1986, p. 5 . 3) OJ No L 379 , 31 . 12 . 1986, p. 9 . No L 210/54 Official Journal of the European Communities 1 . 8 . 87 ANNEX Use of products withdrawn ECU/tonne 1 . Used as animal feed after drying and cutting up or processing into meal : (a) for herring and mackerel :  Germany, Belgium, Spain, Denmark, United Kingdom 35 20 25 10 15  other Member States (b) for shrimps of the species Crangon crangon :  Netherlands  other Member States (c) for other products :  all Member States 2. Used otherwise than as under point 1 for animal feed (bait included) : (a) for sardines and anchovies :  all Member States (b) for other products :  Belgium, France, Netherlands, Italy  other Member States 3 . Used for purposes other than animal feed 20 65 25 0